DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09/01/2021 has been entered.  Claims 1-2 and 4-11 remain pending in the application.  Claims 3 and 12-20 have been canceled.  New claims 21-22 have been added.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 has been considered by the examiner.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alison Davis on 11/10/2021.  
The application has been amended as follows: 
Regarding claim 8, please amend as follows:
8. The method of claim 1, further comprising: 
Please cancel claims 12-13 and 15-20.  

Allowable Subject Matter
Claims 1-2, 4-11, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1 and dependent claims.  An examiner’s statement of reasons for allowance for claims 21-22 was given with respect to claim 5 in the Non-Final Rejection mailed 06/01/2021.  
The instant claims are to a method of aligning a plurality of components for a repair process comprising positioning the plurality of components such that a repair surface of each of the plurality of components contacts an alignment plate, surrounding the alignment plate with containment walls to define a reservoir.  The plurality of components are positioned at least partially within the reservoir.  The method further comprises dispensing a fill material into the reservoir.  The fill material is configured for fixing a relative position of the plurality of components when the fill material is solidified.  The method further comprises solidifying the fill material to form a fixed component assembly comprising the fill material and the plurality of components and removing a top layer of the fill material from the fixed component assembly proximate the repair surface of each of the plurality of components by melting, grinding, machining, or etching the top layer of the fill material.  
The closest prior art is Krol et al. (US 2016/0250724 A1) and Boserio et al. (US 20060107610 A1) as set forth in the Non-Final Rejection mailed 06/01/2021.  Applicant argues that neither Boserio nor Krol teach, suggest, or disclose removing the top layer of the fill material by melting, grinding, machining, or etching (remarks, page 7).  Applicant argues that Boserio only discloses that its inert displacer, which is the alleged top layer of fill material, "can be removed from the cavities by suction, by brushing or by washing/blasting the tile with a liquid or gas jet" and that none of these are melting, grinding, machining, or etching (remarks, page 8).  Applicant argues that Claim 21 is new and recites all of the limitations of original claim 5 (remarks, page 8).  Applicant argues that the Office Action notes that claim 5 would be allowable if rewritten in independent form (remarks, page 8).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest solidifying the fill material to form a fixed component assembly comprising the fill material and the plurality of components and removing a top layer of the fill material from the fixed component assembly proximate the repair surface of each of the plurality of components by melting, grinding, machining, or etching the top layer of the fill material.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733